Citation Nr: 9918554	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 1994 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for PTSD.


FINDING OF FACT

Competent medical evidence has been submitted that provides a 
diagnosis of PTSD which has been implicitly linked to the 
veteran's in-service experiences.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to service connection for PTSD.  Specifically, it is 
alleged that the veteran has PTSD as a result of stressors he 
experienced as a military policeman (MP) while station in the 
Republic of Vietnam.  See September 1994 statement in support 
of claim and October 1994 VA examination report.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  To be well grounded, however, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 71, 81 (1990).  

A grant of service connection for PTSD "requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  64 Fed.Reg. 32807-32808 
(June 18, 1999).  

Tellingly, the evidence of record includes several diagnoses 
of PTSD by VA medical personnel and private medical 
personnel.  See June 1994 hospital discharge summary from 
Medical College Hospital - Bucks County Campus; May 1996 
letter from John D. Rosella, Ph.D.; and a VA medical center 
(VAMC) interim report for a period of VA hospitalization from 
April 1996 to June 1996.  The evidence of record also 
includes statements from the veteran to the effect that he 
was exposed to severe stressors in service.  See September 
1994 statement in support of claim.  Furthermore, Dr. 
Rosella, in his May 1996 statement states that the veteran 
meets the criteria for PTSD as defined by the DSM IV and 
appears to relate the PTSD to the veteran's service 
experiences in the Republic of Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that the veteran has PTSD due to his 
experiences in the Republic of Vietnam.  Such a relationship 
suggests a grant of compensation under 38 U.S.C.A. § 1110.  
Id.  

However, the Board observes that, the record contains a 
number of conflicting opinions as to the correct diagnosis of 
the veteran's psychiatric disorder.  Specifically, as stated 
above, the June 1994 hospital discharge summary from Medical 
College Hospital - Bucks County Campus, May 1996 letter from 
Dr. Rosella, and the VAMC interim report for a period of VA 
hospitalization from April 1996 to June 1996 include 
diagnoses of PTSD.  Additionally, Dr. Rosella, in his May 
1996 statement, states that the veteran meets the criteria 
for PTSD as defined by the DSM IV and appears to relate the 
PTSD to in-service experiences.

On the other hand, VA examiners in October 1994 and June 
1997, opined that the veteran did not have PTSD.  
Additionally, the June 1997 VA examiner reports that two 
other VA medical personal also believed that the veteran did 
not have PTSD. Additionally, a subsequent PTSD evaluation 
while the veteran was hospitalized for alcohol rehabilitation 
was also negative for PTSD.  (The Board notes that complete 
copies of the foregoing VA treatment records do not appear in 
the record on appeal.)

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that VA adjudicators may only 
consider independent medical evidence to support findings, 
and are not permitted to base decisions on unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  The Court has also held that, 
where there is reasonable possibility that current conditions 
are related to, or are the residuals of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current disabilities are in any way 
related to or the residual of those experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).  See, e.g., Molloy 
v. Brown, 9 Vet. App. 513 (1996); Alemany v. Brown, 
9 Vet. App. 518 (1996); Lathan v. Brown, 7 Vet. App. 359 
(1995); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Governing regulations also provide that when, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).  Therefore, given the varying 
diagnoses reported above, a remand is required to schedule 
the veteran for a VA psychiatric examination that takes into 
account the entire record on appeal and any supporting 
evidence of the claimed stressors, or lack thereof.  On 
examination, the examiner should comment on the link between 
current symptomatology and one or more of the in-service 
stressors, as well as the sufficiency of the stressor(s) to 
establish the diagnosis of PTSD under DSM III, DSM III-R, or 
DSM IV.

A review of the veteran's DD Form 214 and service personnel 
records reveals that he was in the United States Army and 
that his military specialty was as a MP.  The veteran 
reported that he was stationed as an MP in the Republic of 
Vietnam from December 1965 to December 1966 with the First 
Air Calvary Division, 545 M. P. Co., at "An Khe" in the 
Cental Highlands of South Vietnam.  Specifically, he reported 
that his job included serving as a guard, providing security 
for convoys, going on patrol in town and on the base, 
providing security for a detoxification program, guarding 
prisoners of war, and conducting accident investigations.  
Moreover, he stated that, in 1966, he also provided support 
to a Special Forces camp that was under attack.  He also 
reported an incident in approximately September or October 
1966 when the "An Khe" base camp was hit by friendly 
artillery fire, wounding approximately two or three soldiers 
and killing one other.  See September 1994 statement in 
support of claim and October 1994 VA examination report.

Although the June 1997 VA examiner reported that the veteran 
could not think of any traumatic incident which happened to 
him while in the Republic of Vietnam, the Board finds that 
the duty to assist has not been fulfilled, especially given 
the uncertain nature of his diagnosis, and the statements of 
stressful experiences as noted above.  This is so because 
none of the avenues available for determining whether the 
veteran saw combat or for corroborating the veteran's claimed 
stressors have been explored.  The record on appeal contains 
a copy of the veteran's service medical records and service 
personnel records.  However, it does not show that the RO 
ever contacted the National Personnel Records Center (NPRC), 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (previously known as the U.S. Army and Joint 
Services Environmental Support Group), and/or the National 
Archives to obtain documentation that might support a finding 
of combat service or the claimed stressors.

Therefore, a remand is also required both to obtain a more 
definite statement of the veteran's stressors and to attempt 
to verify the alleged stressors with NPRC, USASCRUR, and/or 
the National Archives.  (It should be pointed out that 
corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).)

The case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's assistance, seek any additional 
PTSD treatment records, including 
complete copies of the treatment records 
cited by the June 1996 VA examiner, the 
veteran's treatment records, if any, at 
the Office of Oxford Crossing and Newton 
Psychological Center, and the PTSD 
treatment records at the three VAMC 
programs where the veteran reported 
receiving treatment (See VAMC interim 
report for a period of VA hospitalization 
from April 1996 to June 1996).

2.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during service, 
including the names of soldiers who were 
present during any of the stressful 
experiences, the names of the individuals 
he saw wounded and/or killed, their 
unit(s) of assignment, and the exact 
date(s) of these incidents. 

3.  The RO should provide the NPRC, the 
USASCRUR, and/or the National Archives 
with as much detail as possible in order 
to obtain verification of the alleged 
stressors.  These sources should be 
asked to say whether any additional 
information is required of the veteran 
to conduct a search.  See Suozzi, supra.  
After-action reports for the veteran's 
unit as well as any investigation 
reports for the friendly fire incident 
should be sought.  Any additional 
development suggested should be 
undertaken.  All information obtained 
should be incorporated in the claims 
file.

4.  Thereafter, the RO should arrange 
for the veteran to be examined to 
determine if he currently has PTSD due 
to any in-service stressor(s).  This 
should be done by a board of two 
psychiatrists, if feasible, who should 
be asked to arrive at a consensus 
opinion regarding the veteran's claim.  
All indicated tests and studies, 
including psychological testing, should 
be performed.  The claims folder should 
be made available to and be reviewed by 
the examining physicians prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.

a.  If the diagnosis of PTSD is 
deemed appropriate, the examiners 
should comment on the link between 
current symptomatology and one or 
more of the in-service stressors.  
The sufficiency of the stressor(s) 
to establish the diagnosis of PTSD 
under DSM III, DSM III-R, or DSM IV 
should be noted.

b.  If the diagnosis of PTSD is not 
deemed appropriate, the examiners 
should explain this position in 
light of other examiners' findings 
of PTSD as noted in the record.  

c.  The examination report should 
include a complete rationale for all 
opinions expressed.

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

